Citation Nr: 0914710	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  08-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for periodontal disease 
(claimed as gum and tooth condition), to include as secondary 
to service-connected diabetes mellitus, type II, for purposes 
of payment of disability compensation.

3.  Whether new and material evidence has been submitted 
sufficient to reopen the claim for entitlement to service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, type II.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 RO decision, which 
denied claims for service connection for peripheral 
neuropathy of the right and left upper extremities and 
periodontal disease, a claim for entitlement to TDIU, and an 
application to reopen a previously denied claim for service 
connection for hypertension.

Despite any determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

In December 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.
The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by waivers of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

As noted, the Veteran is seeking service connection for a gum 
and tooth disorder secondary to his service-connected 
diabetes mellitus, type II.  Throughout this appeal, he has 
essentially argued that his diabetes mellitus has caused 
decay and/or deterioration in his teeth.  This issue has been 
characterized by the RO as a claim of service connection for 
periodontal disease secondary to diabetes mellitus.  

During his December 2008 hearing, the Veteran has also 
asserted that he recently fell due to neuropathy in his legs 
and cracked his teeth.  See hearing transcript, December 
2008.  Given the distinct nature of the disability claimed, 
and the distinct etiology asserted, the Board believes that 
the Veteran has raised a new and separate claim of 
entitlement to service connection for cracked teeth, as 
secondary to his service-connected peripheral neuropathy of 
the lower extremities.  As this claim has not been considered 
by the RO, it is referred for appropriate action.

The issues of entitlement to service connection for 
hypertension and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran is not shown by the most probative medical 
evidence of record to have peripheral neuropathy of the 
bilateral upper extremities that is etiologically related to 
a disease, injury, or event in service, to include a service-
connected disability.

2.  VA compensation is not payable for periodontal disease.

3.  By an RO decision dated in January 2006, the Veteran's 
claim for service connection for hypertension was denied on 
the basis that the evidence did not show that the condition 
occurred in or was caused by service, was manifested to a 
compensable degree within one year of military discharge, or 
is related to the service-connected condition of diabetes 
mellitus, type II.

4.  Evidence received since the January 2006 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral upper extremities 
was not incurred in or aggravated by service, is not 
proximately due to or the result of any service-connected 
disability, and may not be presumed to have been incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1110, 1116, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

2.  Service connection for periodontal disease for purposes 
of payment of disability compensation is precluded by law.  
38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310, 3.381, 4.150 (2008). 

3.  The January 2006 RO decision denying the Veteran's claim 
for service connection for hypertension is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

4.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for hypertension has 
been submitted  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his 
previously denied claim for service connection for 
hypertension, this application, and only this application, 
has been granted, as discussed below.  As such, the Board 
finds that any error related to the VCAA solely with regards 
to the Veteran's application to reopen is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008); Mayfield v. Nicholson, 19 Veteran. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claims for service connection 
for peripheral neuropathy of the bilateral upper extremities 
and periodontal disease, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in July 2006 and September 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, these 
letters described how appropriate disability ratings and 
effective dates were assigned.    

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to these claims have 
been obtained, to the extent possible.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claims.  VA has fulfilled its duty to assist.

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided VA examinations in December 2006, 
which addressed his claims for service connection for 
periodontal disease and peripheral neuropathy of the 
bilateral upper extremities.  The examiners reviewed the 
relevant medical records.  The Board finds these examination 
reports and opinions to be thorough and complete.  Therefore, 
the Board finds these examination reports and opinions are 
sufficient upon which to base a decision with regards to 
these claims.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2008).  In this regard, it is noted that a "Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2008).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to service-connected diabetes mellitus, type II. 

The Veteran is seeking entitlement to service connection for 
peripheral neuropathy of the bilateral upper extremities.  
Specifically, the Veteran has asserted that he has chronic 
peripheral neuropathy of the bilateral upper extremities, 
secondary to his service-connected diabetes mellitus, type 
II.

The Board notes in passing that the Veteran's original claim 
was for peripheral neuropathy in both the upper and lower 
extremities, as secondary to diabetes mellitus.  However, in 
the January 2007 rating decision, the RO granted service 
connection for peripheral neuropathy of the lower 
extremities, and assigned a separate 10 percent rating for 
each extremity.  Thus, the issue on appeal only concerns 
peripheral neuropathy of the upper extremities.

At the outset of this discussion, the Board notes that while 
the Agent Orange presumptive conditions include acute and 
subacute peripheral neuropathy, such is defined by the 
regulations as "transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolve within two years of the date of onset."  See 38 
C.F.R. § 3.309(e), Note 2 (2008).  Chronic persistent 
peripheral neuropathy, which appears to be the type of 
peripheral neuropathy at issue in the Veteran's case, is a 
condition which the VA Secretary has determined to be 
unrelated to herbicide exposure.  See generally Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 68 Fed. 
Reg. 27,630, 27,630-27,641 (May 20, 2003) [which classifies 
chronic persistent peripheral neuropathy as a condition 
specifically not associated with herbicide exposure].

The presumptive provisions relating to acute and subacute 
peripheral neuropathy are therefore inapplicable in this 
case, and service connection for peripheral neuropathy may 
not be established via the statutory presumption.  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  As noted, however, the Veteran is not precluded from 
establishing service connection on a direct basis, as long as 
there is proof of such direct causation.

A review of the Veteran's service treatment records does not 
reveal complaints, treatment, or diagnosis of either chronic 
or accurate peripheral neuropathy of the bilateral upper 
extremities during active duty, or within one year of 
discharge from service.

The Board notes that the Veteran underwent a VA examination 
in December 2006.  Upon review of the claims folder and 
examination of the Veteran, the examiner diagnosed the 
Veteran with peripheral neuropathy.  However, it was 
specifically noted that the Veteran had peripheral nerve 
symptoms of numbness, paresthesias, and pain in the bilateral 
lower legs and feet.  The examiner noted that the Veteran had 
no motor function impairment or affected nerves on either of 
the upper extremities.  The Veteran was noted as having a 
muscle strength of 5 with regards to the upper extremities.  
The examiner concluded by stating that objective findings of 
peripheral neuropathy were elicitable in the lower 
extremities only.  Upper extremities motor and sensory 
examinations were normal.  

The Board notes that the claims folder also contains a VA 
treatment record from April 2006, which revealed the Veteran 
to have a 5/5 motor strength in both upper extremities.  
Sensory examination from this treatment record indicated that 
the Veteran's upper extremities were intact to pinprick, 
light touch, and position sense.  In April 2007, however, the 
Veteran was noted as having diabetic neuropathy of the upper 
and lower extremities.      

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board acknowledges that the April 2007 VA treatment 
record indicated that the Veteran has a diagnosis of 
peripheral neuropathy of the bilateral upper extremities.  
However, there is no indication that this diagnosis was based 
on clinical evidence or examination of the Veteran.  At the 
December 2006 VA examination, the examiner specifically noted 
that the Veteran's documented history was reviewed, examined 
the Veteran in detail, and based his opinion on clinical 
evidence and examination.  Additionally, his opinion is 
supported by the findings in the April 2006 VA treatment 
record.  As such, the Board finds the December 2006 VA 
opinion to be the most probative of record. 

The threshold requirement for service connection to be 
granted is competent evidence of the current existence of the 
claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
this regard, the Board has considered the veteran's lay 
assertion that he has peripheral neuropathy in his upper 
extremity secondary to diabetes mellitus.  Certainly, he is 
competent to report symptoms, and his testimony in that 
regard is entitled to some probative weight.  However, a lay 
person is not competent to offer an opinion on complex 
medical questions, and the Board believes that, as a lay 
person, the veteran is not competent to offer an opinion as 
to the underlying etiology of symptoms, to include 
attributing them to peripheral neuropathy secondary to 
diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

Here, the most probative medical evidence of record does not 
support this contention that he has peripheral neuropathy in 
the upper extremities.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

2.  Entitlement to service connection for periodontal disease 
(claimed as gum and tooth condition), to include as secondary 
to service-connected diabetes mellitus, type II, for purposes 
of payment of disability compensation.

The Veteran is seeking entitlement to service connection for 
a gum and tooth disorder, which he believes developed 
secondary to his service-connected diabetes mellitus.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 
(2008).

Service connection for compensation purposes is available 
only for dental disabilities that are the result of 
osteomyelitis or osteoradionecrosis, or due to the loss, 
malunion, or limited motion of the mandible, maxilla, ramus, 
condyloid process, or hard palate, or the loss of teeth due 
to loss of substance of the upper or lower jaw.  38 C.F.R. § 
4.150 (2008).

The Board notes that it appears from the Veteran's statements 
that he is seeking entitlement to service connection for 
periodontal disease, or a gum or tooth disorder, for 
compensation purposes, as opposed to for entitlement to 
outpatient dental treatment.  In this regard, the Board notes 
that the Veteran underwent a dental examination in December 
2006.  Upon review of the Veteran's past military health 
record, to include his dental record, the examiner noted that 
the Veteran had poor hygiene and overall lack of dental care 
while on active duty.  One tooth was only root tips at that 
time, #19, and it was never treated.  The Veteran had broken 
his appointment for treatment, and it was noted in his dental 
record that he had very poor oral hygiene.  The examiner 
further noted that clinical examination from this date 
revealed that the Veteran has severe periodontal disease, no 
oral hygiene, and gross caries present.  The examiner noted 
that the Veteran had teeth missing at 11, 12, 17, 18, 19, 20, 
23, 24, 25, 26, 29, 30, 31, and 32.  He also noted that the 
Veteran had partial dentures at lower 18, 19, 20, 23, 24, 25, 
26, 29, 30, and 31.  He acknowledged that the Veteran has 
been noted as having severe periodontal disease, heavy 
subgingival calculus, poor/no hygiene/caries control, and 
mobility on all teeth.  The examiner stated that the Veteran 
needs basically all remaining teeth to be extracted unless 
periodontal treatment is rendered and, even then, the overall 
prognosis is poor.  A panorex x-ray report was taken and 
read.  The examiner noted that there was no limitation of 
movement, no temporomandibular joint (TMJ) click, and no 
deviation upon opening.  The examiner concluded that the 
periodontal/caries present in this Veteran is not caused by 
or a result of diabetes mellitus, type II.    

The Board notes that a December 2008 VA treatment record 
indicated that the Veteran's diabetes mellitus, type II has 
resulted in gingivitis.  A July 2006 VA treatment record 
indicated that the Veteran's diabetes mellitus, type II is a 
major contributing factor to gingivitis.  However, no 
rationale was provided for these opinions, and there is no 
indication that these statements were based on a review of 
the Veteran's medical records, to include his military 
records.  As noted above, the examiner who conducted the 
December 2006 examination relied on those past records in 
attributing the Veteran's current dental problems to poor 
hygiene.  As such, the Board finds the opinion from the 
December 2006 VA dental examiner to be more probative. 

As noted, service connection for compensation purposes for 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease is precluded by 
law. See 38 C.F.R. § 3.381(a) (2007).  Furthermore, even if 
the Board could grant service connection for compensation 
purposes for periodontal disease, the most probative medical 
evidence of record does not indicate that the Veteran's 
periodontal disease is related to his diabetes mellitus, type 
II.

The Board notes that it does not appear that a claim for 
entitlement to VA outpatient dental treatment has been 
adjudicated by the RO or the VA Medical Center (VAMC), or 
appealed by the Veteran.  Accordingly, the issue on appeal 
has been characterized as an appeal for compensation purposes 
only.  Regardless, the Board would like to note that denial 
of service connection for periodontal disease in no way 
precludes the Veteran from submitting a claim to his local 
VAMC for entitlement to VA outpatient dental treatment.  As 
such matter is not currently under the Board's jurisdiction, 
the Board offers no opinion as to the merits of any such 
claim.

In sum, the Board concludes that service connection for 
periodontal disease for compensation purposes cannot be 
established as a matter of law.  The Veteran's claim must be 
denied. 

3.  Whether new and material evidence has been submitted 
sufficient to reopen the claim for entitlement to service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, type II.

The Veteran is seeking entitlement to service connection for 
hypertension.  Essentially, he contends that his hypertension 
was caused or aggravated by his service-connected diabetes 
mellitus, type II.  See Claim, July 2006.  The preliminary 
issue before the Board is whether new and material evidence 
has been submitted sufficient to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for hypertension.  

The Veteran initially sought service connection for 
hypertension in a July 2005 claim.  This claim was denied in 
a January 2006 RO decision.  Rating actions are final and 
binding based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a) (2008).  The claimant has 
one year from notification of an RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a) (2008).  The Veteran was notified of the 
January 2006 rating decision via a February 10, 2006, letter, 
including notice of his appellate rights.  He did not file a 
timely appeal.  Therefore, the January 2006 RO decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to 
reopen a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002).  
New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the January 2006 denial was that the evidence 
did not show that the condition occurred in or was caused by 
service, was manifested to a compensable degree within one 
year of military discharge, or is related to the service-
connected condition of diabetes mellitus, type II.

The new evidence submitted since this denial consists 
primarily of the Veteran's statements and VA treatment 
records.

In regards specifically to the VA treatment records, the 
Board notes that the claims folder contains a December 2008 
VA treatment record indicating that the Veteran's diabetes 
mellitus, type II has caused hypertension.  As this treatment 
record directly relates to the issue of whether or not the 
Veteran has hypertension as a result of his service-connected 
diabetes mellitus, type II, the Board concludes that it 
satisfies the low threshold requirement for new and material 
evidence.  The claim is reopened.  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development is necessary.  This is 
detailed in the REMAND below.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, to include as secondary 
to service-connected diabetes mellitus, type II is denied. 

Entitlement to service connection for periodontal disease 
(claimed as gum and tooth condition), to include as secondary 
to service-connected diabetes mellitus, type II, for purposes 
of payment of disability compensation is denied.

As new and material evidence has been submitted regarding the 
claim of service connection for hypertension, the Veteran's 
claim is reopened.  To this extent only, the appeal is 
granted.


REMAND

The Veteran is seeking entitlement to service connection for 
hypertension.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.

The Veteran contends that he has hypertension that was caused 
or aggravated by his service-connected diabetes mellitus, 
type II.  See Claim, July 2006. 

A review of the Veteran's service treatment records reveals 
no complaints, treatment, or diagnosis of high blood pressure 
or hypertension during active duty. 

In December 2005, the Veteran underwent a VA examination.  
The examiner noted that the Veteran exhibited a blood 
pressure of 160/80 in September 2005 and was prescribed 
lisinopril.  However, he went on to opine that this 
medication was prescribed to protect the kidney, rather than 
because the Veteran had a diagnosis of hypertension.  The 
examiner concluded by stating that no diagnosis of 
hypertension could be made at this time.  The Veteran had 
only record of systolic hypertension in September 2005 and 
his creatinine level was normal.  In a January 2006 VA 
treatment record, the Veteran was noted as having systolic 
hypertension.  The examining physician indicated that this 
was not due to his diabetes mellitus, type II because he had 
no renal nephropathy.  In a December 2008 VA treatment 
record, it was noted that the Veteran's diabetes mellitus, 
type II caused hypertension. 

In light of the varying opinions regarding whether or not the 
Veteran has a current diagnosis of hypertension and, if so, 
its possible etiology, the Board finds that the necessity for 
a new VA examination is shown for the proper assessment of 
the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  This 
issue must be remanded in order to schedule the Veteran for a 
VA examination to determine definitively whether he has a 
current diagnosis of  hypertension and, if so, whether this 
current hypertension was caused or aggravated by his active 
duty service or a service-connected disability, specifically 
his service-connected diabetes mellitus, type II.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

With regards to the Veteran's claim for entitlement to TDIU, 
the Board finds this issue to be inextricably intertwined 
with the issue of entitlement to service connection for 
hypertension.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Therefore, the Board cannot fairly proceed in 
adjudicating this issue until any outstanding matters with 
regards to the Veteran's claim for service connection for 
hypertension have been resolved.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination for his hypertension.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed. 

After reviewing the file and examining 
the Veteran, the examiner should 
determine whether the Veteran has a 
current diagnosis of hypertension.  If 
so, the examiner should opine as to 
whether it is at least as likely as not 
that this hypertension disability was 
occurred in or aggravated by his active 
duty service.  The examiner should also 
opine as to whether it is at least as 
likely as not that the Veteran has 
hypertension that was caused or 
aggravated by a service-connected 
disability, particularly the Veteran's 
service-connected diabetes mellitus, 
type II.
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

2.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the December 2007 
statement of the case (SOC).  In the 
event that the claims are not resolved 
to the satisfaction of the Veteran, he 
should be provided a supplemental 
statement of the case (SSOC), which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claims should 
be returned to the Board for further 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


